Citation Nr: 1445301	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for anxiety, claimed as due to rheumatoid arthritis.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Appellant attended an initial period of active duty for training (ACDUTRA) in the Army National Guard of the Commonwealth of Puerto Rico (Guard) from March 1979 to July 1979.  He had subsequent periods of ACDUTRA in May 1980, June 1981, June 1982, May 1983, and from May to June 1984.  The Appellant also appears to have unverified periods of inactive duty for training (INACDUTRA).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which denied service connection for, in pertinent part, rheumatoid arthritis and anxiety.  This case was previously before the Board in April 2014, where the Board denied a number of issues, including service connection for hypertension, reopened the issue of service connection for rheumatoid arthritis, and remanded the issues of service connection for rheumatoid arthritis and anxiety for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the directives of the April 2014 remand as to the requested rheumatoid arthritis examination and opinion.  As such, an additional remand is required to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the issues of service connection for rheumatoid arthritis and anxiety (claimed as due to rheumatoid arthritis).  Pursuant to the April 2014 Board Remand, the Veteran was afforded a VA rheumatoid arthritis examination in June 2014.  When VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Per the April 2014 Board Remand, the VA examiner was to render an opinion as to whether the Appellant's diagnosed rheumatoid arthritis was related to a period of ACDUTRA.  As found in the Appellant's NGB Form 22, and as noted in the April 2014 Board Remand, the record reflects that the Veteran had periods of ACDUTRA from March 1979 to July 1979, in May 1980, June 1981, June 1982, and May 1983, and from May to June 1984.  Unfortunately, the report from the June 2014 VA rheumatoid arthritis examination reflects that the VA examiner only considered the ACDUTRA period from March to July 1979, as that was the only period of ACDUTRA mentioned in a June 1999 rating decision. 

The examiner's failure to consider the other periods of ACDUTRA is significant, as a medical history report dated May 16, 1983, during a period of ADCUTRA, noted that the Appellant was experiencing pain in the right knee.  In a February 2010 private opinion letter, the Appellant's private physician opined that this right knee pain was a symptom of the currently diagnosed rheumatoid arthritis which was "more probable than not" related to service.  As the VA examiner did not address either the May 16, 1983 medical history report and/or the February 2010 private opinion letter, the Board cannot assure that the examiner relied upon a full and accurate history; therefore, the examination is inadequate for VA compensation purposes. 

Additionally, as noted in the April 2014 Board Remand, the Appellant's private physician has advanced that the Appellant's anxiety was caused by his rheumatoid arthritis.  As such, the issue of entitlement to service connection for anxiety (claimed as due to rheumatoid arthritis) is inextricably intertwined with the issue of service connection for rheumatoid arthritis, and must be remanded pending the VA rheumatoid arthritis addendum opinion and adjudication of that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

 

Accordingly, the case is REMANDED for the following action:

1.  Return the June 2014 VA rheumatoid arthritis examination report to the VA examiner who conducted the examination for an addendum opinion that addresses the relationship, if any, between the currently diagnosed rheumatoid arthritis and any period of ACDUTRA.  The relevant documents in the record should again be made available to the examiner, who should indicate on the examination report that she has reviewed the documents.  Examination of the Appellant is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Appellant.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

Once again, the examiner should advance opinions as to whether it is as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed rheumatoid arthritis:
a) had its onset during any period of ACDUTRA; 
b) pre-existed and was aggravated (worsened beyond normal progression) during any period of ACDUTRA; or c) otherwise originated during any period of ACDUTRA.  

Periods of ACDUTRA include from March 1979 to July 1979, in May 1980, June 1981, June 1982, and May 1983, and from May to June 1984.  The VA examiner should specifically address in the opinion whether it is as likely as not (i.e., probability of 50 percent or more) that the May 16, 1983 notation of right knee pain in the service treatment records was a symptom of the currently diagnosed rheumatoid arthritis.

If it is the examiner's opinion that there was permanent worsening beyond a normal progression (i.e., aggravation) of the rheumatoid arthritis during any period of ACDUTRA, the examiner should identify the baseline level of severity of the rheumatoid arthritis prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  The examiner should provide a rationale for the opinion with references to the evidence of record.

2.  Then readjudicate the Veteran's claims for service connection for rheumatoid arthritis and anxiety.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


